Case 2:20-cv-06291-GRB-AKT Document 1-2 Filed 12/29/20 Page 1 of 4 PageID #: 16




                          EXHIBIT A
FILED: NASSAU COUNTY CLERK 10/07/2020 12:22 PM                              INDEX NO. 609877/2019
         Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO. 56                  Document 1-2 Filed 12/29/20 PageRECEIVED
                                                                     2 of 4 PageID #: 17
                                                                              NYSCEF:  09/30/2020




                                             1 of 3
FILED: NASSAU COUNTY CLERK 10/07/2020 12:22 PM                              INDEX NO. 609877/2019
         Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO. 56                  Document 1-2 Filed 12/29/20 PageRECEIVED
                                                                     3 of 4 PageID #: 18
                                                                              NYSCEF:  09/30/2020




                                             2 of 3
FILED: NASSAU COUNTY CLERK 10/07/2020 12:22 PM                              INDEX NO. 609877/2019
         Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO. 56                  Document 1-2 Filed 12/29/20 PageRECEIVED
                                                                     4 of 4 PageID #: 19
                                                                              NYSCEF:  09/30/2020




                                             3 of 3
